department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel date number info release date dear cc te_ge eoeg et1 stackney cor-114325-01 reference claims for refund of overpayment of employment_taxes this letter replies to your date request for information concerning adjustments and refunds resulting from notice_2001_14 2001_6_irb_516 you have asked for a clarification of the procedure for claiming any adjustments or refunds available under notice_2001_14 you have also asked for a clarification of the periods for which such relief is available this letter provides general information only it describes well-established interpretations or principles of tax law without applying them to a specific set of facts it is advisory only and has no binding effect with the internal_revenue_service irs this letter is intended only to provide you with general guidance for determining how to comply with applicable law notice_2001_14 provides that with respect to statutory options incentive stock_options described in sec_422 of the internal_revenue_code code and options granted pursuant to an employee_stock_purchase_plan described in sec_423 of the code the irs will not require payment of the federal_insurance_contributions_act fica tax or federal_unemployment_tax_act futa_tax upon the exercise of a statutory option that occurs before date notice_2001_14 is effective as of the date of publication -- date however employers may elect to apply the guidance to exercises of statutory options that occurred before date in which case the irs will honor otherwise allowable adjustments and claims for refund of any fica tax or futa_tax paid notice_2001_14 was not intended to provide any special procedures governing adjustments or claims for refunds rather the provisions governing adjustments or claims for refunds due to an overpayment of fica tax or futa_tax will apply note that adjustments generally are required to be made to the extent available before a refund cor-114325-01 may be claimed to assist you we have enclosed publication circular_e employer’s guide we refer you to page sec_23 to which outline the procedures for reporting an adjustment arising from an overpayment of fica tax and claiming any available refund in addition we have enclosed a copy of form_843 the form for claiming a refund of futa_tax and the accompanying instructions note that the entire amount of fica tax and futa_tax withheld may not be eligible for adjustment or refund if the employee received wages in the tax_year that exceeded the taxable_wage_base subject_to the futa_tax and or old age survivors and disability insurance oasdi portion of the fica tax for that employee for that tax_year the taxpayer is still required to pay the futa_tax and fica tax that would have been payable had the spread at exercise the difference between the exercise price and the fair_market_value of the stock acquired not been included in wages therefore documentation supporting a claim for an adjustment or refund should demonstrate the amount of fica tax or futa_tax that would have been payable had the spread not been included in wages for purposes of computing the relevant tax notice_2001_14 was also not intended to provide any special retroactive period for which adjustments or refunds are available rather adjustments and claims for refunds due to the guidance provided by notice_2001_14 are available for such periods as adjustments and claims due to overpayments of fica tax and or futa_tax would otherwise be available the time periods for which such claims are available depends on the facts and circumstances of the individual taxpayer but generally are governed by sec_6511 of the code sec_6511 provides generally that a claim for credit or refund of an overpayment_of_tax in respect of which the taxpayer is required to file a return must be filed by the taxpayer within the later of years from the time the return was filed or years from the time the tax was paid or if no return was filed within years from the time the tax was paid if you have any further questions please contact stephen tackney irs id at not a toll free number sincerely michael a swim chief employment_tax branch division counsel associate chief_counsel tax exempt and government entities enclosures
